EXHIBIT 10.12

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “AGREEMENT), is made and entered into as of the
1st day of April, 2000 (the “EFFECTIVE DATE”), by and between INTERLEUKIN
GENETICS, INC., a Texas corporation (“EMPLOYER”), and PHILIP R. REILLY, an
individual (“EMPLOYEE”).

 

R E C I T A L S

 

A. Employer desires to obtain the benefit of the services of Employee and
Employee desires to render such services to Employer.

 

B. The Board of Directors of Employer (the “BOARD”) has determined that it is in
Employer’s best interest to employ Employee and to provide certain benefits to
Employee.

 

C. Employer and Employee desire to set forth the terms and conditions of
Employee’s employment with Employer on the terms and subject to the conditions
of this Agreement

 

A G R E E M E N T

 

In consideration of the foregoing recitals and of the mutual covenants and
conditions contained herein, the parties, intending to be legally bound, agree
as follows:

 

1. TERM. Employer agrees to employ Employee, and Employee agrees to serve
Employer, in accordance with the terms of this Agreement, for a term (the
“TERM”) beginning on the Effective Date and continuing for a period of three (3)
years thereafter unless earlier terminated in accordance with the provisions
hereof.

 

2. EMPLOYMENT OF EMPLOYEE.

 

(a) SPECIFIC POSITIONS. Employer and Employee hereby agree that, subject to the
provisions of this Agreement, Employer will employ Employee and Employee will
serve as an employee of Employer. Employee shall have the title and perform the
duties set forth on EXHIBIT A hereto and such other reasonable, usual and
customary duties of such office as may be delegated to Employee from time to
time by the Board, subject always to the policies as reasonably determined from
time to time by the Board. The place of employment will be within a sixty mile
radius of Boston, MA.

 

(b) PROMOTION OF EMPLOYER’S BUSINESS. During the Term, Employee shall not engage
in any business competitive with Employer. Employee agrees to devote his full
business time, attention, knowledge, skill and energy to the business, affairs
and interests of Employer and matters related thereto, and shall use his best
efforts and abilities to promote Employer’s interests; PROVIDED, HOWEVER, that
Employee is not precluded from devoting reasonable periods to time required: (i)
for serving as a director or committee member of any organization that does not
compete with Employer or that does not involve a conflict of interest with
Employer; (ii) for managing his personal investments; so long as in either case,
such activities do not materially interfere with the regular performance of his
duties under this Agreement or (iii) for delivering lectures in the area of
genetics and bioethics. Employer acknowledges that Employee will maintain a
consulting relationship with Gene Sage Incorporated, based in San Francisco,
California, with the understanding that this relationship will not conflict with
Employee’s duties with Employer.

 

3. SALARY. Employer shall pay to Employee during the term of this Agreement a
base salary (“BASE SALARY”) of $325,000.00 per year, payable in equal monthly
installments. The Base Salary may be increased (but not decreased) annually at
the Employer’s sole discretion throughout the Term on each anniversary of the
Effective Date in the discretion of Employer’s Board of Directors.

 

--------------------------------------------------------------------------------


 

4. BONUS. In addition to the Base Salary, Employee shall also receive a bonus,
if any, as determined annually by the Board of Directors of Employer in its sole
discretion.

 

5. STOCK OPTIONS. In addition, Employee shall receive an award of 500,000 stock
options, of which 148,606 are incentive stock options and 351,394 are
non-qualified stock options. This award was made effective December 1, 1999, the
Employee’s hire date under previous agreement, and is at a strike price of
$2.875. This award will vest over 36 months in equal increments commencing
December 1, 1999m unless Employee’s employment is terminated prior to expiration
of that 36 month period. These awards will be covered in detail by separate
Option Agreements.

 

In the event there is a change of control of the Company, all outstanding
unvested options will immediately vest.  A change in control of the Company
shall be defined here as a purchase of the majority of the outstanding common
stock by an outside entity not organized solely for the purpose of investment.

 

6. BENEFITS.

 

(a) FRINGE BENEFITS. During Employee’s employment by Employer under this
Agreement, Employee shall be eligible for participation in and shall be covered
by any and all such medical, disability, life and other insurance plans and such
other similar benefits available to other executive employees. Employer will pay
$2,720 to Employee each year on the annual anniversary date of this agreement,
as reimbursement for life insurance premiums. Employee shall receive a monthly
automobile allowance of $600.00.

 

(b) REIMBURSEMENTS. During Employee’s employment with Employer under this
Agreement, Employee shall be entitled to receive prompt reimbursement of all
reasonable expenses incurred by Employee in performing services hereunder,
including all expenses of travel at the request of, or in the service of,
Employer provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by Employer.

 

(c) VACATION. During Employee’s employment with Employer hereunder, Employee
shall be entitled to an annual vacation leave of four (4) weeks at full pay,
which shall be adjusted in accordance with the vacation policy generally
applicable to employees of the Employer and Holdings.

 

7. TERMINATION.

 

(a) TERMINATION FOR CAUSE. Employer shall have the right, exercisable
immediately upon written notice, to terminate Employee’s employment for “Cause.”

 

(i) DEFINITION OF CAUSE. As used herein, “CAUSE” means any of the following: (A)
habitual drunkenness under the influence of alcohol by Employee or illegal use
of narcotics; (B) Employee is convicted by a court of competent jurisdiction, or
pleads “no contest” to, a felony or any other conduct of a criminal nature
(other than minor traffic violations) by Employee; (C) Employee engages in
fraud, embezzlement, or any other illegal conduct; (D) Employee imparts
confidential information relating to Employer or its business to competitors or
to other third parties other than in the course of carrying out Employee’s
duties; (E) Employee refuses to perform his duties hereunder or otherwise
breaches any covenant, warranty or representation of this Agreement or
Employee’s Non-Disclosure and Confidentiality Agreement executed concurrently
herewith, and, except for any conduct described in clauses (A) through (D) of
this Section 6(a)(i), fails to cure such breach (if such breach is then capable
of being cured) within ten (10) business days following written notice thereof
specifying in reasonable detail the nature of such breach, or if such breach is
not capable of being cured in such time, a cure shall not have been diligently
initiated within such ten (10) business day period.

 

(ii) EFFECT OF TERMINATION. Upon termination in accordance with this Section
6(a), Employee shall be entitled to no further compensation hereunder other than
the Base Salary

 

--------------------------------------------------------------------------------


 

and other benefits accrued hereunder through, but not including, the effective
date of such termination. Employer’s exercise of its right to terminate for
Cause shall be without prejudice to any other remedy to which it may be entitled
at law, in equity or under this Agreement.

 

(b) VOLUNTARY TERMINATION. Employee may terminate his employment at any time by
giving no less than thirty (30) days’ written notice to Employer.

 

(i) NO REASON. Upon termination in accordance with this Section 6(b), except as
otherwise provided in Section 6(b)(ii), below, Employee shall be entitled to no
further compensation hereunder other than the Base Salary and other benefits
accured hereunder through, but not including, the effective date of such
termination.

 

(ii) GOOD REASON. Notwithstanding anything to the contrary in Section 6(b)(i),
above, if Employee terminates his employment under this Section 6(b) for Good
Reason (as defined below), Employee shall be entitled to receive from Employer
all of the compensation and benefits provided for in Section 6(e), below. As
used herein, “GOOD REASON” means any of the following: (A) the assignment to
Employee of duties materially inconsistent with those of other employees of
Employer in like positions where Employee provides written notice to Employer
within six (6) months of such assignment that such duties are materially
inconsistent with those duties of similarly situated employees and Employer
fails to release Employee from his obligation to perform such inconsistent
duties within twenty (20) business days after Employer’s receipt of such notice;
or (B) a failure by Employer to comply with any other material provision of
Sections 3 through 5, inclusive, of this Agreement which has not been cured
within fifteen (15) business days after notice of such noncompliance has been
given by Employee to Employer, or if such failure is not capable of being cured
in such time, a cure shall not have been diligently initiated by Employer within
such fifteen (15) business day period.

 

(c) TERMINATION DUE TO DEATH OR DISABILITY. This Agreement shall automatically
terminate upon the death of Employee. In addition, if Employee is unable to
perform the essential functions of his job with or without a reasonable
accommodation because of a physical or mental impairment for a period of six (6)
months, Employer may terminate Employee’s employment upon written notice to
Employee. Upon termination in accordance with this Section 6(c), Employee (or
Employee’s estate, as the case may be) shall be entitled to no further
compensation hereunder other than the Base Salary and other benefits accrued
hereunder through, but not including, the date of death or, in the case of
disability, the date or termination.

 

(d) TERMINATION UPON CESSATION OF BUSINESS. Employer shall have the right to
immediately terminate Employee’s employment under this Agreement upon a
“Cessation of Business.” For purposes of this Agreement, a “CESSATION OF
BUSINESS” shall mean Employer’s ceasing to operate in the ordinary course of
business, whether by dissolution, liquidation, sale of assets, consolidation,
merger or otherwise, in connection with, pursuant to or arising out of a good
faith determination by the Board that the continuing operation of the business
in its ordinary course is reasonably likely to render Employer unable to meet
its liabilities as they mature. Upon termination in accordance with the Section
6(d), Employee shall be entitled to no further compensation hereunder other than
the Base Salary and other benefits accrued hereunder through, but not including,
the effective date of such termination. If Employee is so terminated by Employer
pursuant to this Section 6(d) during the Term, Employer shall (i) pay to
Employee the Base Salary, and (ii) provide the same health insurance benefits to
which Employee was entitled hereunder, in each case (i.e., the Base Salary and
health insurance benefits), until the earlier to occur of (A) the expiration of
the remaining portion of the Term, or (B) the expiration of the three (3) month
period commencing on the date Employee is terminated. Employer may make such
payments in accordance with its regular payroll schedule or in a single lump sum
payment in its sole discretion.

 

(e) TERMINATION WITHOUT CAUSE. Employer shall have the right, exercisable upon
30 days’ prior written notice, to terminate Employee’s employment under this
Agreement for any reason other than set forth in Sections

 

--------------------------------------------------------------------------------


 

6(a), (c) and (d), above, at any time during the Term. If Employee is so
terminated by Employer pursuant to this Section 6(e) during the Term, Employer
shall (i) pay to Employee the Base Salary, and (ii) provide the same health
insurance benefits to which Employee was entitled hereunder, in each case (i.e.,
the Base Salary and health insurance benefits), until the earlier to occur of
(A) the expiration of the remaining portion of the Term, or (B) the expiration
of the twelve (12) month period commencing on the date Employee is terminated.
Employer may make such payments in accordance with its regular payroll schedule
or in a single lump sum payment in its sole discretion.

 

8. MISCELLANEOUS.

(a) WITHHOLDINGS. All payments to Employee hereunder shall be made after
reduction for all federal, state and local withholding and payroll taxes, all as
determined under applicable law and regulations, and Employer shall make all
reports and similar filings required by such law and regulations with respect to
such payments, withholdings and taxes.

 

(b) SUCCESSION. This Agreement shall inure to the benefit of and shall be
binding upon Employer, its successors and assigns. The obligations and duties of
Employee hereunder shall be personal and not assignable.

 

(c) NOTICES. Any and all notices, demands, requests or other communications
hereunder shall be in writing and shall be deemed duly given when personally
delivered to or transmitted overnight express delivery or by facsimile to and
received by the party to whom such notice is intended (provided the original
thereof is sent by mail, in the manner set forth below, on the next business day
after the facsimile transmission is sent), or in lieu of such personal delivery
or overnight express delivery or facsimile transmission, on receipt when
deposited in the United States mail, first-class, certified or registered,
postage prepaid, return receipt requested, addressed to the applicable party at
the address set forth below such party’s signature to this Agreement. The
parties may change their respective addresses for the purpose of this Section
8(c) by giving notice of such change to the other parties in the manner which is
provided in this Section 8(c).

 

(d) ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and it replaces and supersedes
any prior agreements between the parties relating to said subject matter.

 

(e) HEADINGS. The headings of Sections herein are used for convenience only and
shall not affect the meaning of contents hereof.

 

(f) WAIVER; AMENDMENT. No provision hereof may be waived except by a written
agreement signed by the waiving party. The waiver of any term or of any
condition of this Agreement shall not be deemed to constitute the waiver of any
other term or condition. This Agreement may be amended only by a written
agreement signed by the parties hereto.

 

(g) SEVERABILITY. If any of the provisions of this Agreement shall be held
unenforceable by the final determination of a court of competent jurisdiction
and all appeals therefrom shall have failed or the time for such appeals shall
have expired, such provision or provisions shall be deemed eliminated from this
Agreement but the remaining provisions shall nevertheless be given full effect.
In the event this Agreement or any portion hereof is more restrictive than
permitted by the law of the jurisdiction in which enforcement is sought, this
Agreement or such portion shall be limited in that jurisdiction only to the
extent required by the law of that jurisdiction.

 

(h) GOVERNING  LAW.  This  Agreement  shall be  governed  by and construed in
accordance with the laws of the State of Texas.

 

(i) ARBITRATION. Any dispute arising out of or relating to this Agreement, or
the breach, termination or the validity hereof, shall be settled by arbitration
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator or arbitrators
may be entered in any court having jurisdiction thereof. THE ARBITRATOR OR
ARBITRATORS ARE NOT EMPOWERED TO AWARD DAMAGES IN EXCESS OF COMPENSATORY DAMAGES
(INCLUDING REASONABLE ATTORNEYS FEES AND EXPERT WITNESS FEES) AND EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT TO RECOVER SUCH DAMAGES (INCLUDING, WITHOUT
LIMITATION, PUNITIVE DAMAGES) IN ANY FORUM. The arbitrator or arbitrators may
award equitable relief in those circumstances

 

--------------------------------------------------------------------------------


 

where monetary damages would be inadequate. The arbitrator or arbitrators shall
be required to follow the applicable law as set forth in the governing law
section of this Agreement. The arbitrator or arbitrators shall award reasonable
attorneys fees and costs of arbitration to the prevailing party in such
arbitration.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

“EMPLOYER”:

 

“EMPLOYEE”:

 

 

 

INTERLEUKIN GENETICS, INC.

 

 

 

 

 

By:

/s/ KENNETH S. KORNMAN

 

/s/ PHILIP R. REILLY

 

KENNETH S. KORNMAN

 

PHILIP R. REILLY

 

 

 

Address:

 

Address:

 

 

 

100 N.E. Loop 410, Suite 820

 

145 Monument St.

San Antonio, TX 78216

 

Concord, MA 01742

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF JOB

 

TITLE:

 

Chairman of the Board and Chief Executive Officer

 

DUTIES AND RESPONSIBILITIES:

 

1.   Plan and execute overall corporate strategy

 

2.   Conduct Board of Directors meetings as required

 

3.   Lead the Company’s business development activities

 

4.   Other activities as designated by the Board of Directors.

 

--------------------------------------------------------------------------------